AGREEMENT FOR SALE OF STOCK

 

THIS AGREEMENT (“Agreement”) is made and entered into this 23 day of August,
2005, by and between NT Holding Corp., a Nevada corporation, (“Seller”) and Alan
Lew, an individual (“Buyer”);

 

WITNESSETH:

 

WHEREAS, Seller is the owner of 3,000,000shares (the “Shares”) of the issued and
outstanding stock of PNC Labs, Inc., (hereinafter “PNC”), representing 100% of
the issued and outstanding common stock of PNC; and

 

WHEREAS, Seller acquired all of the issued and outstanding common stock of
Newfair Associates Limited, a British Virgin Island corporation (“Newfair”), in
a share exchange transaction completed on or about August 15, 2005, which
transaction resulted in a change in a control of Seller and in the acquisition
by Seller of Newfair’s operating business; and

 

WHEREAS, following the acquisition of Newfair, the board of directors of the
Seller has determined that it is in the best interests of Seller to limit its
future business activities to the business operations of Newfair, and to
terminate its interest in the business activities of PNC through disposition of
the Shares; and

 

WHEREAS, Buyer currently owns or controls the minority ownership interest in
Seller and is a current officer of PNC, has agreed to purchase or acquire the
Shares pursuant to and in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, for and in consideration of the mutual covenants and conditions
contained herein, the parties hereto agree as follows:

 

1.         Sale of Shares. Seller hereby agrees to sell, and Buyer hereby agrees
to purchase, the Shares on the date of Closing (as defined in Section 14
hereof), for the consideration set forth in Section 2 hereof .

 

2.         Consideration. As consideration for the acquisition of the Shares,
Buyer hereby agrees to assume all of the assets and liabilities of PNC set forth
in Schedule A hereto (the “Assets” and the “Liabilities”, respectively), and to
hold Seller harmless with respect to the Liabilities. As additional
consideration for the assumption of the Liabilities, Seller agrees to issue
Buyer 200,000 shares of restricted common stock of Seller and to pay to Buyer a
total of $130,000, of which $15,000 has already been received by Buyer. The
remaining $115,000 shall be paid upon the earlier to occur of (i) Seller raising
sufficient funds from third party investors such that all debts and obligations
of PNC have been extinguished, or (ii) February 15, 2007.

 

 


--------------------------------------------------------------------------------



 

 

3.         Representation and Warranty of Seller. Seller hereby represents and
warrants to Buyer that at Closing, Buyer shall receive good and marketable title
to the Shares to be purchased by Buyer pursuant to this Agreement, free and
clear of any pledges, liens, restrictions and encumbrances of any nature.

 

4.         Representation and Warranty of Buyer.           Buyer hereby
represents and warrants to Seller that Buyer is relying upon his own
investigation and knowledge of the business and operations of PNC in electing to
purchase the Shares and has had such access to the books and records, and other
information relating to the business and operations of PNC that he is able to
make a fully informed decision regarding the merits and risks of purchasing the
Shares and is not relying upon any information or representations provided by
Seller for such purpose.

 

5.         Assets and Liabilities of PNC. Seller and Buyer hereby agree that to
the best of their knowledge the information shown on Schedule A hereto represent
all of the outstanding assets and liabilities of PNC as of the date of this
Agreement, and further agree that such Schedule shall be updated at Closing.

 

6.         Indemnification. Buyer acknowledges that all of the Liabilities are
the obligation of PNC and are not the obligation of Seller. By execution of this
Agreement, Buyer agrees to indemnify and hold Seller, and each of its officers,
directors, agents and employees harmless from any and all liability, loss,
expense, cost or damage of any kind or nature whatsoever that Seller, or any of
its officers, directors, agents or employees may at any time incur with respect
to any of the Liabilities.

 

7.         Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained in this Agreement or any
certificate or other instrument delivered by Seller or Buyer pursuant to this
Agreement shall be deemed to be made as of the Closing, as well as of the date
hereof, and shall survive the Closing.

 

8.         Risk of Loss.    The risk of loss to the assets of PNC prior to
Closing shall be upon PNC and Seller. From the time of Closing and thereafter,
all risk of loss or damage shall be upon PNC and Buyer.

 

9.         Notices. All notices, letters, financial statements, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to be duly given if delivered in person or deposited in the United States
mail (registered or certified, return receipt requested) or otherwise actually
delivered:

 

a.

If to Seller:

 

Unit 507

 

Commercial House

 

No. 35 Queen’s Road Central

Hong Kong

 

 

 


--------------------------------------------------------------------------------



 

 

 

b.

If to Buyer:

 

385 Freeport#1

 

Sparks, NV, 89431

 

10.       Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties, their heirs, legal representatives, successors and
assigns.

 

11.       Entirety. This Agreement shall be deemed to constitute the entire
agreement of the parties and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter hereof. No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist. The representations, warranties,
covenants and agreements between the parties shall be as set forth herein, and
neither party shall be bound by any prior, contemporaneous or subsequent
statement, condition, representation or understanding unless the same is set
forth in a written amendment attached hereto.

 

12.       Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Nevada.

 

13.       Securities Disclosure. Buyer acknowledges and understands that the
Shares have not been registered under the Securities Act of 1933, as amended,
and may not be sold without compliance with that Act. There is no present market
for the Shares. Buyer has been given access to all information concerning the
business of PNC and has been given the opportunity to ask questions of and
receive information from Seller, to his satisfaction. Buyer understands the
substantial risk factors involved in purchasing the Shares and has made an
informed judgment to buy the stock.

 

14.       Closing. The term "Closing" as used herein shall refer to the date and
time the sale, purchase, transfers, assignments, and deliveries required to
consummate the transactions contemplated by this Agreement occur. The Closing
shall occur on August 23, 2005, or such earlier or later time as is mutually
agreed upon by the parties hereto.

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

SELLER

 

 

 

By: /s/ Alan Lew

 

NT Holding Corp.

 

 

BUYER:

 

 

/s/ Alan Lew

Alan Lew, as an individual

 

 

 


--------------------------------------------------------------------------------



Schedule A

 

List of liabilities assumed by Buyer from NT Holding Corp.

 

 

Nature of liabilities

Amount of liabilities

 

 

Miscellaneous accounts payable to various creditors

$78,125

Consulting fee expenses

$45,000

Accrued interest

$26,823

Accrued expenses owed to Alan Lew

$31,000

Accounts payable as a result of debts to related parties

$21,857

Shareholders loans

$30,600

Notes payable to CHC

$200,000

Notes payable to Young

$4,000

Notes payable to Riss

$20,000

 

 

TOTAL

$457,405

 

 

 

 

 

 

 

 

 